Citation Nr: 1547599	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  05-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include radiculopathy and incomplete tetraplegia, as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a gastrointestinal disability, as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971, with additional periods of service in the United States Army Reserves.  His awards and decorations include the Combat Infantryman Badge, the Vietnam Service Medal with one Silver Battle Star and one Bronze Battle Star, the Vietnam Cross of Gallantry with Palm, four Bronze Star Medals, and the Purple Heart Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2005, the Veteran testified at a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is of record.

In April 2009, October 2010, December 2011, and December 2012, the claims were remanded by the Board for additional development.  

In an August 2013 decision, the Board denied the Veteran's claims of entitlement to service connection for lumbar spine and cervical spine disorders.  That decision additionally remanded the claims of entitlement to service connection for service connection for a neurological disorder of the bilateral lower extremities and entitlement to service connection for a gastrointestinal disorder for additional development.  

The Veteran appealed the Board's denial of service connection for the lumbar and cervical spine disabilities to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court endorsed a joint motion for remand (JMR), vacated the Board's August 2013 Decision to the extent that it denied service connection for lumbar and cervical spine disorders, and remanded the case for further action.  

While the Veteran's appeal to the Court was pending, the issues of entitlement to service connection for a neurological disorder of the bilateral lower extremities and entitlement to service connection for a gastrointestinal disorder returned to the Board.  In a May 2014 decision, the Board bifurcated the Veteran's claim of entitlement to service connection for a neurological disability of the bilateral lower extremities, granting service connection for peripheral neuropathy of the lower extremities as secondary to his service-connected diabetes mellitus, and remanding the issue of entitlement to service connection for a neurological disability of the bilateral lower extremities, to include radiculopathy and incomplete tetraplegia, for further development.  That May 2014 Board decision also remanded the issue of entitlement to service connection for gastrointestinal disability.  

In January 2015, the Board remanded the case yet again for further evidentiary development.  That development having been completed, the claims have since returned to the Board. 


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current lumbar spine disability was incurred in service.

2.  The evidence is in relative equipoise as to whether the Veteran's current cervical spine disability was incurred in service.

3.  The probative evidence of record demonstrates that the Veteran's has a neurological disability of the bilateral lower extremities, including radiculopathy and incomplete tetraplegia, that is causally related to his now service-connected lumbar and cervical spine disabilities.

4.  The probative evidence of record demonstrates that the Veteran's has a gastrointestinal disability that is related to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2015).

2.  The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2015).

3.  The criteria for service connection for a neurological disability of the bilateral lower extremities, diagnosed as radiculopathy, peripheral neuropathy, and incomplete tetraplegia, as secondary to the service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

4.  The criteria for service connection for a gastrointestinal disability, including gastroesophageal reflux disease (GERD), as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

 The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board is granting in full the claims of entitlement to service connection for a low back disorder, a cervical spine disability, a neurological disability of the bilateral lower extremities, and a gastrointestinal disability, any procedural deficiency is not prejudicial to the Veteran.

II.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).


Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, such as arthritis, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A.  Lumbar and Cervical Spine Disorders

The Veteran maintains that his currently diagnosed lumbar and cervical spine disabilities had their onset during his active service.  He specifically maintains that he injured his back and neck on several occasions during his active service, including during combat in Vietnam, and that, since then, his symptoms have continued to worsen.


The Veteran has currently diagnosed disabilities affecting his lumbar and cervical spine.  See, e.g., February 2011 VA Spine Examination Report (diagnosing degenerative disc disease and spinal stenosis of the cervical spine and degenerative disc disease of the lumbar spine with radiculopathy); June 2012 VA Spine Examination Report (diagnosing degenerative disc disease/degenerative joint disease of the lumbosacral spine with radiculopathy and degenerative disc disease/degenerative joint disease cervical spine with radiculopathy, status post surgical interventions); May 2013 VA Spine Examination Report( reflecting a history of degenerative disc disease/degenerative joint disease of the cervical spine, "[status post] decompression and fusion in 2002, followed by cervical stenosis with stabilization of C3-6 in 2006 and incomplete C5 tetraplegia"; as well as degenerative disc disease/degenerative joint disease lumbosacral spine); March 2015 VA Spine Examination Report (diagnosing "degenerative disc disease/degenerative joint disease lumbosacral spine with radiculopathy"; "lumbar spinal stenosis"; and "degenerative disc disease/degenerative joint disease cervical spine with radiculopathy, [status post] surgical interventions").

Moreover, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he sustained repeated injuries to his neck and low back during his active service, including specifically during combat in Vietnam, and that his neck and low back symptoms continued to increase in severity since that time.  See, e.g., January 2005 Hearing Transcript (detailing he back injuries during active duty); July 2007 Veteran Letters (describing in service injuries to his low back and neck); May 2012 Statement in Support of Claim (asserting that he returned from Vietnam with spinal injuries); June 2013 Statement in Support of Claim (describing in-service injuries to his neck and back "during another hostile fight with the Viet Cong"); March 2015 VA Spine Examination Report (noting the Veteran's report of aches and pains in his neck, during active service, for which he took aspirin, and reporting the Veteran's assertion that "in Vietnam he jumped into several foxholes, and that his neck would 'crack'").  


The Veteran's service personnel records reflect that he served two tours of duty in Vietnam for which he received awards and decorations indicative of combat, including the Combat Infantryman Badge, the Vietnam Service Medal with one Silver Battle Star and one Bronze Battle Star, the Vietnam Cross of Gallantry with Palm, four Bronze Star Medals, and the Purple Heart Medal.

The Board acknowledges that the Veteran's service treatment records do not reflect complaints of or treatment for a low back or neck symptoms.  However, the Veteran is competent to report experiencing spinal injuries and resultant symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  His assertions are further corroborated by his wife, who stated that the Veteran sent her letters while he was deployed complaining of his spinal injuries and subsequent pain.  See, e.g., October 2012 Letter from the Veteran's Wife.  See also Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.

Furthermore, in the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Consequently, because repeated trauma sustained to the neck and low back as a result of the requirements and rigors of combat service as described by the Veteran is certainly consistent with the circumstances, conditions, and hardships of his service, the Board finds the Veteran's lay assertions of in-service injuries to his neck and low back to be competent and credible, and therefore sufficient to establish the in-service incurrence of cervical and lumbar spine pathologies.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).

Although the post-service medical evidence does not show treatment for any spinal pathology for many years following his separation from active duty in October 1971, the Board also finds that the Veteran is competent to report that the neck and low back symptomatology he experienced during his active service continued to progress in the years following his separation.  See, e.g., March 2015 VA Spine Examination Report (describing the onset of symptoms occurring during active service and recurring intermittently until he initially sought treatment during the 1980's).  See also Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469.  Furthermore, this continuing post-service pathology has been confirmed by his wife, who, as a licensed practical nurse, is competent to document and assess the progression of the Veteran's back disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  And, given her familiarity with the Veteran as his caretaker, her assessment of his progressing neck and low back symptomatology is found to be both credible and highly probative.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).  These credible reports of a continuity of symptomatology suggests a link between the Veteran's current cervical and lumbar spine pathologies and his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).
There is no probative medical evidence of record to the contrary.  In this regard, the Board notes that the Veteran has undergone multiple VA neck and low back examinations during the pendency of the claim, specifically in February 2011, June 2012, May 2013, and March 2015, all of which have found against a relationship between his neck and low back disabilities and his active service.  However, prior Board determinations have found the February 2011, June 2012, and May 2013 opinions to be inadequate.  See December 2011 Board Remand (finding the prior February 2011 examination and opinion to be inadequate); December 2012 Board Remand (finding the June 2012 examination and opinion to be inadequate); January 2015 Board Remand (determining that a new examination and opinion concerning the etiology of the claimed lumbar and cervical spine disabilities was warranted as the prior examinations of record were insufficient to decide the claims); see also May 2014 Joint Motion for Partial Remand.  

Furthermore, the Board finds the most recent March 2015 VA examination report to be similarly inadequate.  Specifically, in finding against a relationship between the Veteran's cervical and lumbar spine disabilities and his active service, the VA examiner implied that the Veteran's combat injuries were not sufficiently verified because the Veteran "has not been granted any appropriate military awards" indicative of such service.  However, as noted, the Veteran's service personnel records confirm his receipt of multiple awards and decorations indicative of his combat service, including the Combat Infantryman Badge, the Vietnam Service Medal with one Silver Battle Star and one Bronze Battle Star, the Vietnam Cross of Gallantry with Palm, four Bronze Star Medals, and the Purple Heart Medal.  Accordingly, the VA examiner's opinion is based, at least in part, on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  Accordingly, the March 2015 opinions cannot form the basis for a denial of entitlement to service connection for lumbar and cervical spine disabilities. 

Rather, because there are currently diagnosed lumbar and cervical spine disorders, given the established in-service neck and low back pathology, considering the competent and credible evidence of continued spinal pathology during and since the Veteran's active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's cervical and lumbar spine disabilities.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's cervical and lumbar spine disabilities are as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for the claimed lumbar and cervical spine disorders.

B.  Neurological Disability of the Lower Extremities

The Veteran's currently diagnosed neurological disabilities of his lower extremities have been repeatedly attributed to his spinal disorders by VA examiners and treatment providers.  See, e.g., February 2011 VA Spine Examination Report (diagnosing radiculopathy related to the degenerative disc disease of the lumbar spine); January 2012 VA Spinal Cord Injury Note (reflecting that the veteran has "tetraplegia C5 incomplete (ASIA D) secondary to cervical stenosis"); June 2012 VA Spine Examination Report (reflecting that the bilateral lower extremity radiculopathy is the result of the degenerative disc disease/degenerative joint disease of the lumbosacral spine); May 2013 VA Spine Examination Report(diagnosing incomplete C5 tetraplegia (ASIA-D) resulting from degenerative disc disease/degenerative joint disease of the cervical spine and cervical stenosis); November 2013 VA Peripheral Nerves Conditions Disability Benefits Questionnaire (noting that the Veteran's symptoms are "mostly associated with radicular pain from deg[enerative] disc nerve irritation" from the " deg[enerative] disc dis[ease] in the neck and lumbar spine"); September 2014 VA Compensation and Pension General Medical Examination Report (noting that the Veteran's "neurologic disorder of the lower extremities is consistent with peripheral nerve disease, specifically peripheral neuropathy secondary to lumbar degenerative condition, as confirmed by his electrodiagnostic/nerve conduction study of 2/6/2006"); March 2015 VA Spine Examination Report (diagnosing "degenerative disc disease/degenerative joint disease lumbosacral spine with radiculopathy"; "lumbar spinal stenosis"; and "degenerative disc disease/degenerative joint disease cervical spine with radiculopathy, [status post] surgical interventions").

Accordingly, in light of the medical evidence of record associating the Veteran's bilateral lower extremity radiculopathy and incomplete tetraplegia  with the now service-connected cervical and lumbar spine disabilities, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for a neurological disability of the bilateral lower extremities, to include radiculopathy and incomplete tetraplegia, as secondary to the now service-connected cervical and lumbar spine disabilities.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Gastrointestinal Disability

The Veteran maintains that he has a current gastrointestinal disability that is associated with his service-connected PTSD.  Based on the evidence of record, the Board finds that service connection for a gastrointestinal disability as secondary to the service-connected PTSD is warranted.  See 38 C.F.R. § 3.310(a).  

In this regard, the Veteran is currently diagnosed with gastroesophageal reflux disease (GERD).  See, e.g., February 2011 VA Examination Report (diagnosing GERD); November 2013 VA Esophageal Conditions Disability Benefits Questionnaire (reflecting that the Veteran "has [symptoms] compatible with GERD[; h]owever esophageal xray [in] 2006 was normal"; and diagnosing "GERD with normal barium esophagram"); September 2014 VA Compensation and Pension General Medical Examination Report (diagnosing GERD).


In a May 2015 addendum opinion, a VA physician stated that the Veteran's PTSD medication, Sertraline, likely aggravated his GERD symptoms.  See May 2015 VA Compensation and Pension Examination Report (noting that "[t]he veteran has a diagnosis of GERD[; h]e is prescribed Sertraline[; t]here is an association between Sertraline and the worsening of symptoms associated with GERD").  Importantly, although the May 2015 examiner specifically found it to be less likely than not that the PTSD medication permanently worsened the Veteran's GERD, the Board notes that the Veteran has been prescribed Sertraline for the management of his PTSD symptoms for more than ten years.  See March 2004 VA Mental Health Master Treatment Plan (reflecting that the Veteran will start on a trial for Zoloft (Sertraline)); August 2005 Matthews Family Physicians Preventative Medicine Note (reflecting that the Veteran was taking Zoloft).  Moreover, additional medical evidence of record reflects a history of ""psychophysiologic gastrointestinal reaction."  See January 1984 Charlotte Memorial Hospital and Medical Center Treatment Note (reflecting a discharge diagnosis of "[a]bdominal pain of undetermined cause, suspected due to psychophysiologic gastrointestinal reaction").  

There is thus a current diagnosis of a gastrointestinal disability, which the medical evidence of record has related to his service-connected psychiatric disability.  Although there are other VA opinions of record, they fail to adequately address the determinative issues of secondary causation and aggravation.  See, e.g., December 2011 Board Remand (finding the February 2011 VA examination Report and Opinion to be inadequate); December 2012 Board Remand (discussing the insufficiencies of the June 2012 VA gastrointestinal conditions); August 2013 Board Remand (finding the May 2013 VA opinion concerning his gastrointestinal pathology to be inadequate); January 2015 Board Remand (describing the inadequacies of the September 2014 VA gastrointestinal examination).  Accordingly, because there is no competent and credible evidence of record to the contrary, at the very least the evidence for and against the claim is in relative 

equipoise, so service connection for a gastrointestinal disorder, diagnosed as GERD, is granted as secondary to his service-connected PTSD.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for a lumbar spine disability is granted.  

Service connection for a cervical spine disability is granted.  

Service connection for a neurological disability of the bilateral lower extremities, to include radiculopathy and incomplete tetraplegia, as secondary to service-connected lumbar and cervical spine disabilities, is granted.  

Entitlement to service connection for a gastrointestinal disability, as secondary to service-connected PTSD, is granted.  




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


